745 N.W.2d 101 (2008)
Marcia DOWNS, f/k/a Marcia Douglas, as Personal Representative of the Estate of Natasha Douglas, Deceased, Plaintiff-Appglant,
v.
Marilyn S. KEEBLER, f/k/a Marilyn S. Morris, Debbie Pluim, a/k/a Debra Pluim, Jeffrey W. Wilder, and Daniel J. Verburg, d/b/a Daniel J. Verburg, M.D., P.C., d/b/a Bay View Obstetrics & Gynecology, a/k/a Burns Clinic Obstetrics & Gynecology, Defendants-Appellees,
Marcia Downs, f/k/a Marcia Douglas, as Personal Representative of the Estate of Natasha Douglas, Deceased, Plaintiff-Appellant,
v.
Northern Michigan Hospitals Inc., d/b/a Northern Michigan Hospital, Defendant-Appellee.
Docket Nos. 132897, 132898. COA Nos. 256422, 256462.
Supreme Court of Michigan.
March 7, 2008.
By order of April 25, 2007, the application for leave to appeal the November 28, 2006 judgment of the Court of Appeals was held in abeyance for Mullins v. St. Joseph Mercy Hospital, (Docket No. 131879). On order of the Court, the case having been decided on November 28, 2007, 480 Mich. 948, 741 N.W.2d 300 (2007), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration in light of the order in Mullins and our decision in Kirkaldy v. Rim, 478 Mich. 581, 734 N.W.2d 201 (2007).